DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-20 is/are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, introduction of “comprising groups of containers, such as bottles, cans, boxes, pouches, and similar containers” renders the claim indefinite because the limitation as written leads to confusion over the intended scope of a claim, as it is not clear whether the claimed narrower range is a limitation. See MPEP 2173.05(d). For the purposes of examination, it is to be interpreted to be mere examples that are not further limiting the claim.
Similarly, regarding claim 18, introduction of “packages, such as bottles, cans, boxes, pouches, and similar containers for containing beverages or food or similar products” renders the claim indefinite because the limitation as written leads to confusion over the intended scope of a claim, as it is not clear whether the claimed narrower range is a limitation. See MPEP 2173.05(d). For the purposes of examination, it is to be interpreted to be mere examples that are not further limiting the claim.

	Regarding claim 18, introduction of a plurality of elements previously recited in claim 1, upon which claim 18 depends from, without the use of terms “the” or said” render the claim indefinite because the limitations as written is ambiguous as to if it is referring to the elements in claim 1, or if it is introducing new elements. For the purposes of examination, it is to be interpreted to reference the elements in claim 1.

All dependent claims of the above claims inherit all of the limitations and thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansen (EP 1 088 761 A1, see machine translation provided herewith).
Regarding claim 1, Jansen discloses a package handle attachment arrangement (Figs. 1-7)  to attach handles (4) to packages comprising groups of containers, such as bottles, cans, boxes, pouches, and similar containers for containing beverages or food or similar products (3), said package handle attachment arrangement comprising:
a conveyor (6) being configured to move packages in a conveying direction (F);
a handle applicator unit (8) being disposed above said conveyor (Figs. 1a-d);
said handle applicator unit being configured and disposed to rotate about a horizontal axis of rotation oriented transverse to the conveying direction (7, see rotational arrow shown in Figs. 1b-d);
said handle applicator unit comprising at least two applicator arms oriented radially to the horizontal axis of rotation (two arms as shown in Figs. 1a-d);
each of said at least two applicator arms comprising a cutting tool (9 and 9’) configured to cut individual handle strips of self-adhesive strip material from an endless supply strip (5);
each of said at least two applicator arms comprising at least one support surface configured to support portions of self-adhesive strip material upon rotation of said handle applicator unit, and to press portions of individual handle strips onto packages to form handles for manual carrying of packages (see the contact surfaces shown in Figs. 1b and 1d); and
a pressure distribution arrangement being operatively connected to each of said at least two applicator arms to generate (fixing means 22 connected to 2-point control, para. 33), at said at least one support surface of each of said at least two applicator arms, pressures of different duration and/or intensity and/or amount, depending on the rotational position of said handle applicator unit (“This vacuum is applied just before the goods 1 to be fitted and the plate 8 come into contact in order to fix the film strip material 5, which is cut off just before or upon contact with the goods 1 by means of the cutting tool 9 or 9'”, para 33, meaning vacuum can be on or off), which pressures comprise: 
a first pressure comprising a negative pressure to hold portions of self-adhesive strip material against said at least one support surface by vacuum suction upon said handle applicator unit being in a first rotational position (vacuum being applied to the fixing means 22, para. 33), and 
at least one other pressure different from said first pressure upon said handle applicator unit being in at least one other rotational position different from said first rotational position (vacuum being turned off to the fixing means 22, para. 33).

Regarding claim 2, Jansen discloses the package handle attachment arrangement according to claim 1, wherein said at least one other pressure is higher than said first pressure (with vacuum turned off, atmospheric pressure is higher than vacuum).

Regarding claim 18, Jansen discloses a method of attaching package handles (4)  to packages, such as bottles, cans, boxes, pouches, and similar containers for containing beverages or food or similar products (3), using a package handle attachment arrangement (Figs. 1-7)   according to claim 1, said method comprising the steps of: 
moving packages, with a conveyor (6), in a conveying direction (F) under and past a handle applicator unit (8) disposed above said conveyor (Figs. 1a-d);
rotating said handle applicator unit about a horizontal axis of rotation oriented transverse to the conveying direction, which said handle applicator unit comprises at least two applicator arms oriented radially to the horizontal axis of rotation (7, see rotational arrow shown in Figs. 1b-d);
drawing, using said at least two applicator arms, self-adhesive strip material from an endless supply strip (see 5 being drawn in Figs. 1a-d) by holding a portion of said self-adhesive strip material against a support surface (see the contact surfaces shown in Figs. 1b and 1d) of said at least two applicator arms by vacuum suction (para. 33);
cutting, using a cutting tool of each of said at least two applicator arms (9 and 9’), individual handle strips of self-adhesive strip material from said endless supply strip;
continuing rotating said handle applicator unit and thereby moving said individual handle strips, held by vacuum suction against said support surfaces of said at least two applicator arms, to said packages being moved by said conveyor (Figs. 1a-d);
pressing self-adhesive portions of individual handle strips onto packages to form handles for manual carrying of packages (Figs. 1b and 1d);
generating, using a pressure distribution arrangement operatively connected to each of said at least two applicator arms, at said at least one support surface of each of said at least two applicator arms (fixing means 22 connected to 2-point control, para. 33), pressures of different duration and/or intensity and/or amount, depending on the rotational position of said handle applicator unit, which step of generating comprises: moving said handle applicator unit to a first rotational position and generating a first pressure comprising a negative pressure to hold portions of self-adhesive strip material against said at least one support surface by vacuum suction, and moving said handle applicator unit to at least one other rotational position different from said first rotational position and generating at least one other pressure different from said first pressure (“This vacuum is applied just before the goods 1 to be fitted and the plate 8 come into contact in order to fix the film strip material 5, which is cut off just before or upon contact with the goods 1 by means of the cutting tool 9 or 9'”, para 33, meaning vacuum can be on or off).

Allowable Subject Matter
5.	Claims 3-17 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
6.	The following is an examiner' s statement of reasons for allowance. 
The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features: 
Claims 3 and 19, “a third pressure comprising a positive pressure higher than atmospheric pressure”
The closest prior art of record, Jansen, teaches turning vacuum on (negative pressure) and off (atmospheric pressure), but not the third pressure comprising a positive pressure higher than atmospheric pressure. Furthermore, none of the prior art of record listed in PTO-892 Notice of References Cited teaches or suggests the above limitation. Therefore, arriving at the claimed limitation without teachings or suggestions from prior art of record would be impermissible hind sight reconstruction of the applicant's invention.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.
Claims 4-17 and 20 are dependent claims of claims 3 and 19, directly or indirectly, and, therefore, are also allowable for the same reasons.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731